Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/562,898 filed 12/27/2021 with preliminary amendments filed 3/4/2022 has been examined.
Claims 1-20 have been cancelled and claims 21-38 have been examined.
Thus, claims 21-38 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
generating a snapshot view using a snapshot view file.
The limitation of generating a snapshot view using a snapshot view file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the databases language, generating in the context of this claim encompasses the user manually determining generic “snapshot views” using generic snapshot files. Similarly, the limitation(s) of receiving; querying and transmitting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the computer language, receiving; querying and transmitting in the context of this claim encompasses the user manually generating a listing of generic snapshot views based on generic snapshots. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating generic snapshot views is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a computer to perform both the receiving; querying and transmitting and generating steps. The computer in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
generating snapshot views) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform
both the receiving; querying and transmitting and generating steps amounts to no more
than mere instructions to apply the exception using a generic computer component. Mere
instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 22-29 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 22-29 are also directed towards
nonstatutory subject matter.

As per independent claim 30, this claim is also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claim 30 does not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 31-38 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 31-38 are also
directed towards non-statutory subject matter.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,361. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limitations below in order to broaden the scope of the invention.



Current Application
US Patent #11,210,361 (App. # 16664404)
21. (New) A computer-implemented method for generating a snapshot view
containing virtual machine information and status of a virtual infrastructure, the method
comprising:

receiving, by a computer, a request to generate the snapshot view, wherein the
request includes identifiers of a plurality of virtual machines in a data center in a network
infrastructure, virtual machine status, and storage utilization information;





querying, by the computer from a database based on the request, a storage location
corresponding to a virtual server management application in the data center 

to retrieve a set of data records containing information and status of the plurality of virtual machines within the network infrastructure;














generating, by the computer, a snapshot view file of the virtual infrastructure based
upon the set of data records, wherein the snapshot view file includes the virtual machine status and storage utilization information of the plurality of virtual machines; and




transmitting, by the computer to a user device, an electronic communication
containing a selectable link configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file.

22. (New) The method of claim 21, further comprising:
launching, by the computer, an executable binary file of the request in task scheduler for
an automated run.
23. (New) The method of claim 21, further comprising:
launching, by the computer, an executable binary file of the request from a command
line interface.
24. (New) The method of claim 21, wherein the set of data records comprises partial
information of each virtual machine including virtual machine status and storage utilization
information.
25. (New) The method of claim 21, wherein the snapshot view file of the virtual
infrastructure comprises storage utilization summary including virtual machine disks summary,
virtual machine templates, and virtual machine snapshots summary.
26. (New) The method of claim 21, further comprising:
querying, by the computer from the database, detailed information corresponding to each
individual virtual machine; and
displaying, by the computer, the detailed information corresponding to each individual
virtual machine in the snapshot view.
27. (New) The method of claim 21, wherein the snapshot view file is in the format of one
of the following formats: PDF, Excel, CSV, CSP, or NX.
28. (New) The method of claim 21, further comprising:
transmitting, by the computer, the electronic communication via e-mail or instant
messaging.
29. (New) The method of claim 21, wherein the user device displays the snapshot view
on a web browser application.


30. (New) A system comprising:
a non-transitory storage medium configured to store a snapshot view engine;
a processor connected to the non-transitory storage medium and configured to execute the
snapshot view engine to:
receive a request to generate the snapshot view, wherein the request includes
identifiers of a plurality of virtual machines in a data center in a network
infrastructure, virtual machine status, and storage utilization information;
query, from a database based on the request, a storage location corresponding
to a virtual server management application in the data center to retrieve a set of data
records containing information and status of the plurality of virtual machines within
the network infrastructure;
generate a snapshot view file of the virtual infrastructure based upon the set of
data records, wherein the snapshot view file includes the virtual machine status and
storage utilization information of the plurality of virtual machines; and
transmit, to a user device, an electronic communication containing a
selectable link configured to retrieve the snapshot view file from the computer and
cause the user device to generate the snapshot view using the snapshot view file.
31. (New) The system of claim 30, wherein the processor is configured to further execute
the snapshot view engine to:
launch an executable binary file of the request in task scheduler for automated run.
32. (New) The system of claim 30, wherein the processor is configured to further execute
the snapshot view engine to:
launch an executable binary file of the request from a command line interface.
33. (New) The system of claim 30, wherein the set of data records comprises partial
information of each virtual machine including virtual machine status and storage utilization
information.
34. (New) The system of claim 30, wherein the snapshot view file of the virtual
infrastructure comprises storage utilization summary including virtual machine disks summary,
virtual machine templates, and virtual machine snapshots summary.
35. (New) The system of claim 30, wherein the processor is configured to further execute
the snapshot view engine to:
query, from the database, detailed information corresponding to each individual virtual
machine; and
display the detailed information corresponding to each individual virtual machine in the
snapshot view.
36. (New) The system of claim 30, wherein the snapshot view file is in the format of one
of the following formats: PDF, Excel, CSV, CSP, or NX.
37. (New) The system of claim 30, wherein the processor is configured to further execute
the snapshot view engine to:
transmit the electronic communication via e-mail or instant messaging.
38. (New) The system of claim 30, wherein the user device displays the snapshot view
on a web browser application.
1. A computer-implemented method for generating a snapshot view containing virtual machine information and status of a virtual infrastructure, the method comprising:


receiving, by a computer, a request to generate the snapshot view, wherein the request includes an input text file containing information requested by a user including identifiers of a plurality of virtual machines in a plurality of data centers in a network infrastructure, virtual machine status, and storage utilization information;

during a first operation executed by the computer:
querying, by the computer from a database based on the input text file, a storage location corresponding to a first virtual server management application in a first data center of the plurality of data centers 
to retrieve a first set of data records containing information and status of a first set of virtual machines of the plurality of virtual machines within the network infrastructure;

during a second operation executed by the computer:
querying, by the computer from the database based on the input text file, a storage location corresponding to a second virtual server management application in a second data center of the plurality of data centers to retrieve a second set of data records containing information and status of a second set of virtual machines of the plurality of virtual machines within the network infrastructure;

generating, by the computer, a hypertext markup language snapshot view file of the virtual infrastructure based upon the first and second sets of data records, the virtual infrastructure being formed by the first and second set of virtual machines, wherein the snapshot view file includes the virtual machine status and storage utilization information of the plurality of virtual machines; and

transmitting, by the computer to a user device, an electronic communication containing a selectable link configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file.

2. The method of claim 1, further comprising:
during a third operation executed by the computer:
querying, by the computer from the database based on the input text file, a storage location corresponding to a third virtual server management application in a third data center of the plurality of data centers to retrieve a third set of data records containing information and status of a third set of virtual machines of the plurality of virtual machines within the network infrastructure.
3. The method of claim 1, further comprising:
launching, by the computer, an executable binary file of the request in task scheduler for an automated run.
4. The method of claim 1, further comprising:
launching, by the computer, an executable binary file of the request from a command line interface.
5. The method of claim 1, wherein the first and second sets of data records comprises partial information of each virtual machine including virtual machine status and storage utilization information.
6. The method of claim 1, wherein the snapshot view file of the virtual infrastructure comprises storage utilization summary including virtual machine disks summary, virtual machine templates, and virtual machine snapshots summary.
7. The method of claim 1, further comprising:
querying, by the computer from the database, detailed information corresponding to each individual virtual machine; and
displaying, by the computer, the detailed information corresponding to each individual virtual machine in the snapshot view.
8. The method of claim 1, wherein the snapshot view file is in the format of one of the following formats: PDF, Excel, CSV, CSP, or NX.
9. The method of claim 1, further comprising:
transmitting, by the computer, the electronic communication via e-mail or instant messaging.
10. The method of claim 1, wherein the user device displays the snapshot view on a web browser application.
11. A system comprising:
a non-transitory storage medium configured to store a snapshot view engine;
a processor connected to the non-transitory storage medium and configured to execute the snapshot view engine to:
receive a request to generate the snapshot view, wherein the request includes an input text file containing information requested by a user including identifiers of a plurality of virtual machines in a plurality of data centers in a network infrastructure, virtual machine status, and storage utilization information;
during a first operation executed by the computer:
query, from a database based on the input text file, a storage location corresponding to a first virtual server management application in a first data center of the plurality of data centers to retrieve a first set of data records containing information and status of a first set of virtual machines of the plurality of virtual machines within the network infrastructure;
during a second operation executed by the computer:
query, from the database based on the input text file, a storage location corresponding to a second virtual server management application in a second data center of the plurality of data centers to retrieve a second set of data records containing information and status of a second set of virtual machines of the plurality of virtual machines within the network infrastructure;
generate a hypertext markup language snapshot view file of the virtual infrastructure based upon the first and second sets of data records, the virtual infrastructure being formed by the first and second set of virtual machines, wherein the snapshot view file includes the virtual machine status and storage utilization information of the plurality of virtual machines; and
transmit, to a user device, an electronic communication containing a selectable link configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file.
12. The system of claim 11, wherein the processor is configured to further execute the snapshot view engine to:
during a third operation executed by the computer:
query, from the database based on the input text file, a storage location corresponding to a third virtual server management application in a third data center of the plurality of data centers to retrieve a third set of data records containing information and status of a third set of virtual machines of the plurality of virtual machines within the network infrastructure.
13. The system of claim 11, wherein the processor is configured to further execute the snapshot view engine to:
launch an executable binary file of the request in task scheduler for automated run.
14. The system of claim 11, wherein the processor is configured to further execute the snapshot view engine to:
launch an executable binary file of the request from a command line interface.
15. The system of claim 11, wherein the first and second sets of data records comprises partial information of each virtual machine including virtual machine status and storage utilization information.
16. The system of claim 11, wherein the snapshot view file of the virtual infrastructure comprises storage utilization summary including virtual machine disks summary, virtual machine templates, and virtual machine snapshots summary.
17. The system of claim 11, wherein the processor is configured to further execute the snapshot view engine to:
query, from the database, detailed information corresponding to each individual virtual machine; and
display the detailed information corresponding to each individual virtual machine in the snapshot view.
18. The system of claim 11, wherein the snapshot view file is in the format of one of the following formats: PDF, Excel, CSV, CSP, or NX.
19. The system of claim 11, wherein the processor is configured to further execute the snapshot view engine to:
transmit the electronic communication via e-mail or instant messaging.
20. The system of claim 11, wherein the user device displays the snapshot view on a web browser application.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-26 and 30, 33-35 is/are rejected under 35 U.S.C.103 as being
unpatentable over Zou et al., US Pub. No. US 2015/0142747 A1, in view of Chadrasekaran et al., US Patent No. 2016/0019081.

As to claim 21 (and substantially similar claim 30), Zou discloses a computer-implemented method for generating a snapshot view containing virtual machine information and status of a virtual infrastructure, the method comprising:
receiving, by a computer, a request to generate the snapshot view, 
(Zou abstract: send a snapshot instruction to the deployment server of the plurality of virtual
machines, so that the deployment server of the plurality of virtual machines can start snapshot
operations on the plurality of virtual machines; see also [0013] According to a third aspect, an
embodiment of the present invention provides a snapshot generating method, where the
method includes receiving a snapshot creation request for virtual machines)

wherein the request includes identifiers of a plurality of virtual machines in a data center in a network infrastructure, virtual machine status, and storage utilization information;
(Zou teaches requesting VM snapshots using identifiers and a priority/timing/suspension information , i.e. status/utilization information see [0013] where the snapshot creation request for the virtual machines carries identifiers of a plurality of virtual machines and instruction information;
see also [0069] where the snapshot creation request for the virtual machines carries identifiers
of the plurality of virtual machines, so that the cloud operation server 101 instructs, according to the snapshot creation request for the virtual machines, a physical host where the plurality of virtual machines is deployed to perform consistent snapshot operations on the plurality of virtual
machines.;
see also [0022] the snapshot instruction carries identifiers of the virtual machines and first information, where the first information indicates that the snapshot operation has a high processing priority; and the suspending a write operation on each virtual machine at a consistent time point according to the snapshot instruction includes suspending, 
see also [0200] sending unit 1103 may send the snapshot instruction separately to the plurality of deployment servers at a same time point, where the snapshot instruction carries an identifier of a virtual machine deployed on each deployment server and first information, where the first information indicates that the snapshot operation has a high processing priority; or the
sending unit 1103 may send the snapshot instruction separately to the plurality of deployment servers, where the snapshot instruction carries an identifier of a virtual machine
deployed on each deployment server and second information, where the second information instructs that the snapshot operation be started at a same time, so as to ensure that the
plurality of deployment servers starts the snapshot operations at the same time.;
see also [0061] starts a snapshot operation may be decided according to tasks executed by the host, if the host (the deployment server where the virtual machine is located) that performs the
snapshot operation decides to start a snapshot operation on data of the virtual machine according to a running state and a task load of the host, and a priority of the snapshot operation
may be lower than that of another task, so that the snapshot operation is not executed immediately.)

querying, by the computer from a database based on the request, a storage location
corresponding to a virtual server management application in the data center to retrieve a set
of data records containing information and status of the plurality of virtual machines within
the network infrastructure;
(Zou teaches querying different deployment servers, i.e. a second data center see [0141] S804:
The cloud operation server determines deployment servers of the plurality of virtual machines. ;
see also [0143] The cloud operation server may, by querying the configuration information of the
APPi, determine that a deployment server where the VMI and the VM2 are deployed is the
deployment server A and determine that a deployment server where the VM3 is deployed is the
deployment server B.; [0102] The backup server may query the cloud operation server using a
cloud management interface to determine the plurality of virtual machines where the application
runs, so as to subsequently instruct that snapshot operations be performed on the plurality of
virtual machines;
see also [0066] The virtualization modules 120 and 130 may further perform snapshot operations on the virtual machines according to an instruction of the cloud operation server 101, so as to generate snapshot files of the virtual machines. For example, the virtualization module 120 may take a snapshot on a storage volume of the VMl to generate a snapshot file of the
VMl, where the snapshot file of the VMl may be stored in the storage volume of the VMl. The snapshot file is in nature a specific file in a read-only state, and is capable of recording all
data and information of the virtual machine at a snapshot moment. Therefore, the data of the virtual machine can be backed up according to the snapshot file of the virtual machine.) 

Zou does not disclose:
generating, by the computer, a snapshot view file of the virtual infrastructure based
upon the set of data records, wherein the snapshot view file includes the virtual machine
status and storage utilization information of the plurality of virtual machines; and
transmitting, by the computer to a user device, an electronic communication
containing a selectable link configured to retrieve the snapshot view file from the computer
and cause the user device to generate the snapshot view using the snapshot view file;

However, Chadrasekaran discloses:

generating, by the computer, a snapshot view file of the virtual infrastructure based
upon the set of data records, wherein the snapshot view file includes the virtual machine
status and storage utilization information of the plurality of virtual machines; 
(Chadrasekaran teaches creating/viewing snapshots with various state/usage data i.e. status and utilization information see [0019] In a virtualization environment, snapshots for a virtual machine may be captured. For purposes of the instant description of embodiments, a snapshot is a file, or a collection of files, that preserves the state and data of a virtual machine at a specific point in time. For example, the snapshot may include, without limitation:
[0020] the virtual machine's power state (e.g., powered on, powered off, suspended);[0021-0023]; see also [0062] 1. Running processes, including process name, central processing unit (CPU) usage, and memory usage. For example, new processes created between
states are highlighted in green, existing processes whose statistics are inconsistent are highlighted in yellow, and old processes that died between states are highlighted in
red;
see also Fig. 5 showing usage information )
 

and
transmitting, by the computer to a user device, an electronic communication
containing a selectable link configured to retrieve the snapshot view file from the computer
and cause the user device to generate the snapshot view using the snapshot view file
(Chadrasekaran [0050] In another example, snapshot viewer 250 is accessed at a virtualization
manager of the virtualization infrastructure.) ; see also [0052] It should be appreciated that more than one snapshot may be selected for viewing in snapshot viewer 250. Each selected snapshot is deployed as a new virtual machine in a new console. The new virtual machines are deployed concurrent to the operation of the current state of the virtual machine in a first console. ;
see also [0048] As shown in FIG. 2, snapshot viewer 250 also includes view state selector 240. View state selector 240 is a graphical user interface button that allows for the selection of
a previous state of virtual machine 205, represented by a snapshot, to be shown.;).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply a snapshot viewer and a virtualization manager as taught by Chadrasekaran since it was known in the art that virtualization systems provide menus that allow each snapshot has an associated compare state selector, allowing for individual selection
of each state for comparison to another state and each snapshot has a menu allowing for a selection to be compared to another snapshot of the snapshot hierarchy where many different
graphical user interface tools may be used to allow for the selection of a snapshot for comparing and it should be appreciated that multiple snapshots may be selected for comparison.  (Chadrasekaran [0057]).

As to clam 24, Chadrasekaran discloses the method of claim 21, wherein the set of data records comprises partial information of each virtual machine including virtual machine status and storage utilization information
(Chadrasekaran teaches creating/viewing snapshots with various state/usage data i.e. status and utilization information see [0019] In a virtualization environment, snapshots for a virtual machine may be captured. For purposes of the instant description of embodiments, a snapshot is a file, or a collection of files, that preserves the state and data of a virtual machine at a specific point in time. For example, the snapshot may include, without limitation:
[0020] the virtual machine's power state (e.g., powered on, powered off, suspended);[0021-0023]; see also [0062] 1. Running processes, including process name, central processing unit (CPU) usage, and memory usage. For example, new processes created between
states are highlighted in green, existing processes whose statistics are inconsistent are highlighted in yellow, and old processes that died between states are highlighted in
red;
see also Fig. 5 showing usage information ).

As to claim 25, Chadrasekaran discloses the method of claim 21, wherein the snapshot view file of the virtual infrastructure comprises storage utilization summary including virtual machine disks summary, virtual machine templates, and virtual machine snapshots summary
(Chadrasekaran  [0019]For purposes of the instant description of embodiments, a snapshot is a file, or a collection of files, that preserves the state and data of a virtual machine at a specific point in time. For example, the snapshot may include, without limitation:
[0020] the virtual machine's power state (e.g., powered on, powered off, suspended);
 [0021] the files that make up the virtual machine, including disks, memory, and other devices, such as virtual network interface cards;
[0022] the files and memory state of a virtual machine's guest operating system; and/or
[0023] the settings and configuration of a virtual machine and its virtual hardware.
see also [0062] 1. Running processes, including process name, central processing unit (CPU) usage, and memory usage. For example, new processes created between states are highlighted in green, existing processes whose statistics are inconsistent are highlighted in yellow, and old processes that died between states are highlighted in
red;
see also Fig. 5 showing usage information).


As to claim 26, Chadrasekaran discloses the method of claim 21, further comprising:
querying, by the computer from the database, detailed information corresponding to each
individual virtual machine; 
(Chadrasekaran [0019] In accordance with various described embodiments, a snapshot of a virtual machine may be viewed. In a virtualization environment, snapshots for a virtual machine may be captured. For purposes of the instant description of embodiments, a snapshot is a file, or a collection of files, that preserves the state and data of a virtual machine at a specific point
in time. For example, the snapshot may include, without limitation:
[0020] the virtual machine's power state (e.g., powered
on, powered off, suspended);
 [0021] the files that make up the virtual machine, including disks, memory, and other devices, such as virtual network interface cards;
[0022] the files and memory state of a virtual machine's guest operating system; and/or
[0023] the settings and configuration of a virtual machine and its virtual hardware)
and
displaying, by the computer, the detailed information corresponding to each individual
virtual machine in the snapshot view
(Chadrasekaran [0061] In one embodiment, the comparison tool includes a dialog box where information being compared is displayed. In one embodiment, different information being compared is color coded to provide additional contextualization. For example, consistent information is highlighted in green, different information is highlighted in red, and modified information is highlighted in yellow. The information that can be compared includes, without limitation:).

Referring to claim 33, this dependent claim recites similar limitations as claim 24;
therefore, the arguments above regarding claim 24 are also applicable to claim 33.

Referring to claim 34, this dependent claim recites similar limitations as claim 25;
therefore, the arguments above regarding claim 25 are also applicable to claim 34.

Referring to claim 34, this dependent claim recites similar limitations as claim 25;
therefore, the arguments above regarding claim 25 are also applicable to claim 34.

Referring to claim 35, this dependent claim recites similar limitations as claim 26;
therefore, the arguments above regarding claim 26 are also applicable to claim 35.


Claims 22, 31 is/are rejected under 35 U.S.C.103 as being unpatentable over Zou et al., US Pub. No. US 2015/0142747 A1, in view of Chadrasekaran et al., US Patent No. 2016/0019081, in view of Singh et al., US Pub. No. 2016/0162320A1.

As to claim 22, Zou/ Chadrasekaran do not disclose:
launching, by the computer, an executable binary file of the request in task scheduler for
an automated run;
However, Singh discloses the method of claim 21, further comprising:
launching, by the computer, an executable binary file of the request in task scheduler for
an automated run (Singh [0056] The scheduler 208 or customer-installed scheduler
may also be configured to start tasks within a task definition file, and determine where to place
the tasks within the cluster.; see also [0035] Different types of tasks may have different resource
requirements and may have different lifespans. Thus, the containers 118 may be dynamically
scheduled to run by a scheduler service in the container service 110 independent of
an underlying operating system of the container instance, and as such, the underlying operating
system of the container instance 114 may be very basic. Alternatively, the containers
118 may be scheduled to run by a scheduler installed within the container instance 114 of the
cluster 116; see also [0118] The StartTask application programming interface may be used to
start running a software container from, for example, an image of a software
container or from one or more executable application files.)
It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply task scheduling as taught by Singh since it was known in the art
that data centers provide a scheduler which may be a multitenant service configured to
optimally schedule a set of tasks to run with a cluster and may be configured to distribute tasks
based on a current or projected resource consumption by the cluster, in order to make the most
efficient use of available resources (Singh 0043).

Referring to claim 31, this dependent claim recites similar limitations as claim 22;
therefore, the arguments above regarding claim 22 are also applicable to claim 31.

Claims 23, 32 is/are rejected under 35 U.S.C.103 as being unpatentable over Zou et al., US Pub. No. US 2015/0142747 A1, in view of Chadrasekaran et al., US Patent No. 2016/0019081, in view of Zhou et al., US Patent No. US 8,769,102.
As to claim 23, Zou/ Chadrasekaran do not disclose:
launching, by the computer, an executable binary file of the request from a command
line interface
However, Zhou discloses the method of claim 21, further comprising:
launching, by the computer, an executable binary file of the request from a command
line interface
(Zhou col. 5 In. 64-67: Applications can be installed and executed on the virtual test
environment using, 65 for example, a command line interface, APis, or by generating a web
based UI on the client device; see also col. 6 In. 1-3: The API and command line interfaces can
be accessed by an application without human intervention.;).
It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply command line interfaces as taught by Zhou since it was known in
the art that data centers provide for applications that can be installed and executed on the
virtual test environment using, for example, a command line interface (Zhou col. 5 In. 64-67).

Referring to claim 32, this dependent claim recites similar limitations as claim 23;
therefore, the arguments above regarding claim 23 are also applicable to claim 32.

Claims 27, 36 is/are rejected under 35 U.S.C.103 as being unpatentable over Zou et al., US Pub. No. US 2015/0142747 A1, in view of Chadrasekaran et al., US Patent No. 2016/0019081, in view of Axelrod et al., US Pub. No. 2006/0095276.

As to claim 27, Zou/ Chadrasekaran do not disclose:wherein the snapshot view file is in the format of one of the following formats: PDF, Excel, CSV, CSP, or NX;
However, Axelrod discloses 
discloses the method of claim 21, wherein the snapshot view file is in the format of one of the following formats: PDF, Excel, CSV, CSP, or NX
 (Axelrod [0058] Visual components of theed itor include
token property editors, a pipe editor and inspector and a map inspector. The snapshot service
1021 provides a view of a map's canvas at a particular time. Snapshot services can
return a snapshot as an HTML, RTF, PDF or XML report, ready to be published. Snapshots can
be saved in the canvas from which they are extracted and replayed at a later time. Users can
customize the snapshot for each map, or they can use the default snapshot.)
It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply snapshot output as taught by Axelrod since it was known in the art
that data centers provide for output for Snapshot services that can return a snapshot as an
HTML, RTF, PDF or XML report, ready to be published (Axelrod [0058]).

Referring to claim 36, this dependent claim recites similar limitations as claim 27;
therefore, the arguments above regarding claim 27 are also applicable to claim 36.

Claims 28, 37 is/are rejected under 35 U.S.C.103 as being unpatentable over Zou et al., US Pub. No. US 2015/0142747 A1, in view of Chadrasekaran et al., US Patent No. 2016/0019081, in view of Singh et al., US Pub. No. 2016/0162320 A1.
As to claim 28, Zou/ Chadrasekaran do not disclose: 
transmitting, by the computer, the electronic communication via e-mail or instant
messaging.
However, Singh discloses the method of claim 21, further comprising:
transmitting, by the computer, the electronic communication via e-mail or instant
messaging
(Singh [0072] Examples of triggering an alarm include providing a text message to the customer
owner of the container, e-mailing the customer owner of the container, and/or displaying a visual
indicator (e.g., a red icon, popupwindow, etc.) on an interface displaying container
statuses.; see also [0154] The management console can be used to configure topics for which
customers seek to receive notifications, configure applications ( or people), subscribe clients to
the topics, publish messages, or configure delivery of the messages over clients' protocol of
choice (i.e., hypertext transfer protocol (HTTP), e-mail and short message service (SMS),
among others).; see also [0069] the customer may specify that the scheduler 208 or container agent is to notify ( e.g., by changing a status indicator, providing an e-mail message, etc.) the
customer of the occurrence of the problem.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply trigger/error alerts as taught by Singh since it was known in the art
that data centers provide a telemetry service that may provide the error state to the resource monitoring service, which reacts by triggering an alarm notifying the customer that the container has experienced an error where the resource monitoring service may trigger an alarm if one of the metrics ( e.g., central processing unit usage by processes of a container) provided by the telemetry service exceeds a threshold, note, in some implementations, the telemetry service may be configurable to specify the alarm conditions and thresholds and examples of triggering an alarm include providing a text message to the customer owner of the container, e-mailing the customer owner of the container, and/or displaying a visual indicator (e.g., a red icon, popup window, etc.) on an interface displaying container statuses. (Singh 0072).

Referring to claim 37, this dependent claim recites similar limitations as claim 28;
therefore, the arguments above regarding claim 28 are also applicable to claim 37.

Claims 29, 38 is/are rejected under 35 U.S.C.103 as being unpatentable over Zou et al., US Pub. No. US 2015/0142747 A1, in view of Chadrasekaran et al., US Patent No. 2016/0019081, in view of Husain et al., US Pub. No. 2008/0201479 A1. 

As to claim 29, Zou/ Chadrasekaran do not disclose:
wherein the user device displays the snapshot view on a web browser application.
However, Husain discloses the method of claim 21, wherein the user device displays the snapshot view on a web browser application.
(Husain teaches a browser/ The graphical user interface may provide the administrator an at-a-glance network-wide snapshot of key resource elements see [0186] Upon successfully authenticating the user, the server computer system may return another web page to the web browser which allows the user to select a desired virtual machine to be retrieved to the client computer. For example, in some embodiments the user may be presented with a list of available virtual machines that are associated with the user or to which the user has access. In other embodiments the virtual machine to be retrieved by the user may be predetermined, e.g., may have been configured by an administrator of the server computer system.;
see also [0188] In some embodiments the hypervisor may be embedded in the web
browser which the user uses to access the server computer and select the virtual machine image file.;
See also [0062] The administrative graphical user interface may enable the administrator to manage the system and monitor resources in the system. For example, the administrative graphical user interface may enable the administrator to perform tasks such as: delivering software and driver updates to I/Port thin clients at the end user consoles 80; monitoring the
health and status of end user consoles, computer blades 105, primary application server 50, database server 45, or other devices in the system; monitoring resource usage on the computer blades 105; managing virtual machines executing on the computer blades 105; assigning virtual machines to users; etc. The graphical user interface may provide the administrator an at-a-glance network-wide snapshot of key resource elements.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply a browser interface as taught by Husain since it was known in the art that Virtualization systems provide a hypervisor may be embedded in the web browser which the user uses to access the server computer and select the virtual machine image file. (Husain 0188).

Referring to claim 38, this dependent claim recites similar limitations as claim 29;
therefore, the arguments above regarding claim 29 are also applicable to claim 38.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152